Citation Nr: 1828020	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C, claimed as a liver disability.

2.  Entitlement to service connection for a psychiatric disability to include depression and posttraumatic stress disorder (PTSD), to include as secondary to the Veteran's hepatitis C/liver disability

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for dyslexia.

6.  Entitlement to service connection for a disability to account for body pain.

7.  Entitlement to service connection for a disability to account for joint pain.

8.  Entitlement to service connection for a disability to account for diarrhea and constipation.

9.  Entitlement to service connection for a disability to account for hair loss.

10. Entitlement to service connection for a back disability.

11. Entitlement to service connection for a right knee disability.

12. Entitlement to service connection for a left knee disability.

13. Entitlement to service connection for a disability to account for sleep disturbances.

14. Entitlement to service connection for a disability to account for loss of appetite. 

15. Entitlement to service connection for a disability to account for weight fluctuation.  

16. Entitlement to service connection for a right rotator cuff disability.

17. Entitlement to service connection for a left rotator cuff disability.

18. Entitlement to service connection for headaches.

19. Entitlement to service connection for a disability to account for fatigue.

20. Entitlement to service connection for a disability to account for nausea.

21. Entitlement to service connection for a disability to account for exhaustion.

22. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).

23. Entitlement to a nonservice-connected pension.

24. Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to July 1982.  He had additional service in the reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2017, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge and provided testimony pertaining to his claims.  A transcript is in the record. 

As will be discussed below, the Veteran submitted a November 2017 statement in which he withdrew the majority of his claims.  A discussion prior to the hearing further clarified which issues he wished to pursue, which was clarified further by his subsequent testimony.  The Veteran indicated that he wished to continue his claim for service connection for a psychiatric disability.  Although some of these were developed as separate issues, all psychiatric claims will now be considered together as a single issue.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Furthermore, although the November 2017 statement indicates a wish to continue the claim for service connection for a liver disability without mention of the separate claim for service connection for hepatitis C, his testimony addressed both matters and in fact reveals that these are one and the same claim.  The Board has characterized the issue accordingly.  

Finally, the Board notes that testimony had been taken at hearing regarding a claim of service connection for diabetes mellitus.  However, on further review of the record it is clear that such issue had never been adjudicated in a rating decision on appeal or in the statement of the case.  Given this, the Board has no jurisdiction over such issue.


FINDINGS OF FACT

1.  There is no evidence of hepatitis C or a liver disability during service; this disability was first diagnosed many years after discharge and the preponderance of the medical evidence is against a finding of a nexus between the current disability and service, to include the use of a jet injector to administer vaccinations in service. 

2.  There is no evidence of a psychiatric disability during service; this disability was first diagnosed many years after discharge and there is no evidence of nexus between the current disability and service; as service connection for hepatitis C with a liver disability has not been established, there is no basis for an award of service connection for a psychiatric disability secondary to that disability.

3.  Although there is evidence of an acoustic trauma during service, there was no evidence of hearing loss during service or until many years after discharge from service, no evidence of continuity of symptomatology, and the preponderance of the medical evidence is against a finding of a nexus between the current disability and service, to include the acoustic trauma in service. 

4.  Although there is evidence of an acoustic trauma during service, there was no evidence of tinnitus during service or until many years after discharge from service, and the preponderance of the medical evidence is against a finding of a nexus between the current disability and service, to include the acoustic trauma in service.

5.  In a written statement received on November 15, 2017 and at the hearing conducted on that date as recorded in the written transcript, the Veteran indicated he wished to withdraw his claims for service connection for dyslexia; a disability to account for body pain; a disability to account for joint pain; a disability to account for diarrhea and constipation; a disability to account for hair loss; a back disability; a right knee disability; a left knee disability; a disability to account for sleep disturbances; a disability to account for loss of appetite; a disability to account for weight fluctuation; a right rotator cuff disability; a left rotator cuff disability; headaches; a disability to account for fatigue; a disability to account for nausea; a disability to account for exhaustion; entitlement to TDIU; entitlement to a non-service connected pension; and entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C, claimed as a liver disability, have not been met.  38 U.S.C.A. §§ 1131, 5107(a) (West 2012); 38 C.F.R. § 3.303 (2017). 

2.  The criteria for entitlement to service connection for a psychiatric disability to include depression and post-traumatic stress disorder to include as secondary to the Veteran's hepatitis C/liver disability have not been met.  38 U.S.C.A. §§ 1131, 5107(a) (West 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(a) (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107(a) (West 2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for withdrawal of the appeals for service connection for dyslexia; a disability to account for body pain; a disability to account for joint pain; a disability to account for diarrhea and constipation; a disability to account for hair loss; a back disability; a right knee disability; a left knee disability; a disability to account for sleep disturbances; a disability to account for loss of appetite; a disability to account for weight fluctuation; a right rotator cuff disability; a left rotator cuff disability; headaches; a disability to account for fatigue; a disability to account for nausea; a disability to account for exhaustion; entitlement to TDIU; entitlement to a non-service connected pension; and entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran was provided with complete VCAA notification letters dated April 2011, June 2011, July 2011, January 2012 and March 2012 prior to the initial adjudication of his claims.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained and associated with his claims file.  He has been afforded a VA examination of his hearing loss, tinnitus and hepatitis, and the examiner offered an opinion regarding the etiology of these disabilities.  The Veteran has also submitted private evidence in support of his claim.  He does not receive treatment from VA.  Records have been obtained from the Social Security Administration.  

The Veteran has not been afforded a VA examination for his claimed psychiatric disabilities or diabetes mellitus.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id. at 83 

In this case, the Veteran's service treatment records are negative for evidence of a psychiatric disability or diabetes, and he does not claim that these disabilities began during service.  Rather, he contends that these disabilities both developed secondary to his hepatitis C and liver disease.  Service connection has not been established for this disability, and this decision will continue to deny service connection.  Therefore, the record does not indicate that either the psychiatric disability, diabetes or signs and symptoms of these disabilities may be associated with active service, and an examination is not necessary.  

There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

If organic diseases of the nervous system such as sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hepatitis C/Liver Disability

The Veteran contends that he contracted hepatitis C due to active service.  He believes this occurred during induction when he received inoculations through a jet injector air gun that was also used to inoculate other inductees.

A review of the Veteran's service treatment records is negative for evidence or complaints pertaining to hepatitis C or the liver.  He declined to undergo an examination at the time of discharge.  However, a March 1987 physical examination for the reserves was completely normal.  The Veteran denied a history of liver trouble and of jaundice or hepatitis on a Report of Medical History he completed at that time.  5/12/2011 STR-Medical, pp. 13, 22.  

The initial post service evidence to show hepatitis C is a July 2010 sonogram of the liver.  The record states that the reason for the examination was a history of chronic hepatitis C.  1/12/2011 Medical Treatment Records - Furnished by SSA, p. 61.  

A September 2010 private treatment record states the Veteran had been referred for treatment of hepatitis C by his primary care physician.  The examiner states that the Veteran likely contracted the virus 30 years ago while using intravenous drugs, but there had been no risk factors since that time.  4/28/2011 Medical Treatment Record - Non-Government Facility, p. 4.  

A December 2010 private treatment record reports no current drug use, but there was a remote history of intravenous drug abuse 30 years ago.  4/28/2011 Medical Treatment Record - Non-Government Facility, p. 1.

In a January 2012 letter from one of the private doctors who had signed the September 2010 treatment record, he states that is possible the Veteran contracted his hepatitis C during his vaccinations upon enlistment into the military.  1/4/2012 Medical Treatment Record - Non-Government Facility, p. 1.

The Veteran was afforded a VA examination for hepatitis and other liver conditions in June 2012.  The claims file was reviewed, and the Veteran's statement that soldiers had bleeding arms after uses of the jet injectors during immunizations was noted.  A literature review reported that relatively few incidents of disease transmission between users of the jet injector were known.  However, as the jet injector breaks the skin, there was potential that biological material would be transferred from one user to the next.  The VA examiner opined that the Veteran's hepatitis C was not contracted due to service.  She explained that while it was in the realm of remote possibility that hepatitis C could have been transferred by jet injector, it was much more likely that the Veteran contracted hepatitis C through intravenous drug use with unsterile needles.  It was less likely than not that the Veteran contracted hepatitis C through jet injection of vaccines during military service.  6/19/2012 VA Examination, p. 4.  

The Board finds that entitlement to service connection for hepatitis C with a liver disorder is not supported by the evidence.  The evidence establishes that the Veteran has a current diagnosis of hepatitis C that affects the liver.  The Board also finds the Veteran's testimony regarding having received inoculations via jet injection upon entry to service to be credible.  However, the preponderance of the evidence is against a relationship between the current hepatitis C and the jet injection or any other injury, illness or event during service. 

The Veteran's service treatment records are negative for hepatitis C or a liver disability.  The March 1987 examination for the reserves was also negative for hepatitis C and a liver disability and the Veteran denied these disabilities on the Report of Medical History he completed at that time.  The Veteran's disability appears to have first manifested in 2010, which was 28 years after his discharge from service.  

There have been two doctors who have expressed opinions as to whether or not the Veteran contracted his hepatitis C through the jet injection.  When the hepatitis C was first diagnosed, his private doctor believed it likely it had been contracted through the past use of intravenous drugs.  This doctor later wrote it was possible the Veteran contracted the hepatitis C while receiving his vaccinations in service.  However, the use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  This doctor also failed to provide any rationale to support his opinion or even mention that a jet injector was used to administer the vaccinations, or to weigh it against the Veteran's past use of intravenous drugs that he had previously acknowledged. 

In contrast, the VA examiner believed it was less likely than not that the Veteran received his hepatitis C through the jet injector while receiving his vaccinations.  She acknowledged that this was possible.  However, her review of the literature on the matter showed that this was a rare occurrence.  In constrast, the Veteran had a history of intravenous drug use.  She believed it was more likely that he had contracted the hepatitis C through intravenous drug use with unsterile needles than the jet injector.  Given that this examiner considered the use of the jet injector, researched the possibility in the literature, and discussed the intravenous drug use before reaching her conclusion, the Board finds her opinion to be the most probative and concludes there is no nexus between the Veteran's hepatitis C with liver disease and active service, to include the use of the jet injector in service.  

In reaching this decision, the Board acknowledges the Veteran's sincere belief that his hepatitis C was contracted through the jet injector, and has already noted that his testimony in this regard is credible.  However, a layman would not normally be competent to express an opinion as to the probability of contracting hepatitis C through a jet injector or weigh that against the use of intravenous drugs.  There is no indication that the Veteran has had the medical training that would enable him to make such a diagnosis or to relate the current diagnosis to the jet injector in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The medical professionals who have commented agree that it is possible, but the most probative of their opinions have determined it to be unlikely, and instead have found the use of needle drugs to be the more likely source of hepatitis C.  The Board agrees, and service connection for hepatitis C, claimed as a liver disability is not warranted. 

Psychiatric Disability

The Veteran contends that he has developed a psychiatric disability claimed as depression, anxiety, or PTSD secondary to his hepatitis C and liver disability.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In a claim of secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994). 

The evidence includes a March 2012 letter from the Veteran's private care provider showing that he has been diagnosed with a major depressiver disorder, severe, without psychotic features; and an adjustment disorder with depressed mood.  3/1/2012 Medical Treatment Record - Non-Government Facility, p. 1.  

However, the Board finds that entitlement to service connection for a psychiatric disability is not supported by the evidence.  

Service connection for a psychiatric disability cannot be established on a secondary basis here.  Indeed, the Veteran is not service connected for hepatitis C with a liver disability, so it follows that service connection cannot be granted for any disability that has developed as a result of this disability.  38 C.F.R. § 3.310(a).  

The Board has also considered entitlement to service connection for a psychiatric disability on a direct basis, but this is not shown to be warranted.  The Veteran's service treatment records are completely negative for symptoms, complaints, or diagnoses relating to a psychiatric disability, and he does not contend that he had such a disability in service.  The psychiatric disability did not manifest until many years after discharge, and it has not been related to active service by any medical professional.  The Board concludes that service connection for a psychiatric disability is not established on either a secondary or a direct basis.  

Bilateral Hearing Loss

The Veteran contends that he has developed bilateral hearing loss as a result of an acoustic trauma sustained in service.  He states that a grenade accidentally exploded near him during training, and he believes hearing loss has resulted. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran was afforded an August 2011 VA examination of his hearing loss.  The audiogram demonstrates hearing loss as defined by 38 C.F.R. § 3.385.  8/15/2011 VA Examination, pp. 3-4.  Thus, the first criterion for service connection has been met.  

The second criterion is evidence of in-service incurrence of a disease or injury.  
A review of the Veteran's service treatment records is negative for complaints or diagnoses relating to hearing loss.  The December 1981 entrance examination did not note the existence of hearing loss.  The Veteran declined to undergo a separation examination.  10/1/2010 STR - Medical, pp. 4-7.  

However, the Veteran has provided testimony that he sustained acoustic trauma while training when a grenade was not thrown far enough away from where he and the other trainees were standing.  The grenade exploded nearby, after which the Veteran had ringing in his ears, especially on the left side.  11/15/2017 Hearing Transcript, p. 9.  The Veteran is competent to describe his exposure, and his statements and testimony are credible.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during service, and the second criterion for service connection has been met.  

The final criterion to be met is that of competent (medical or lay, in some circumstances) evidence of a nexus between active service to include the noise exposure therein and the Veteran's current diagnoses of bilateral hearing loss.  In this regard, the August 2011 VA examiner opined that the Veteran's hearing loss was not due to active service.  She notes there was no significant threshold shift between the audiogram obtained with his December 1981 entrance examination and a 1987 audiogram conducted five years after discharge from active duty for the reserves.  She added that a 5 or 10 decibel change was not considered significant because it may be due to equipment, testing, or examiner differences.  The examiner further noted a 2005 Institute of Medicine study found there was no basis for delayed hearing loss, in which there is normal hearing for some time following acoustic trauma then hearing loss years later attributable to military noise exposure.  She concluded it was less likely than not that the Veteran's current hearing loss was caused by or the result of an event in military service.  8/15/2011 VA Examination, pp. 7.  

The Board must find that the final criterion has not been met, and entitlement to service connection for hearing loss is not established.  The August 2011 VA examiner opined that the Veteran's current hearing loss was not related to acoustic trauma in service.  There is no competent opinion to the contrary.  The Veteran believes the explosion in service caused his hearing loss, but there is no evidence that he has training in this field and he is not competent to provide an opinion regarding the etiology of his hearing loss.  See Woehlaert.  Furthermore, hearing loss was not shown within the first year after discharge, so that hearing loss cannot be presumed.  Finally, continuity of symptomatology has not been established, as the Veteran's hearing was normal at the March 1987 examination for the reserves, and he denied a history of hearing loss at that time.  5/12/2011 STR-Medical, pp. 16, 22.  Service connection for hearing loss is not established under any theory of entitlement.  

Tinnitus

The Veteran contends that he experiences tinnitus, particularly in the left ear.  He also attributes this disability to the grenade explosion in service.  

As with the claim for hearing loss, exposure to an acoustic trauma in service is conceded.  

However, the August 2011 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The rationale was there had been no significant threshold shift in hearing at any frequency of either ear between 1981 and 1987, and there was no military loss of hearing to associate with the tinnitus.  8/15/2011 VA Examination, p. 10. 

There is no competent opinion to contradict the August 2011 VA examiner.  The Veteran is not competent to relate his current tinnitus to an explosion that occurred over 30 years ago.  He did testify that he has experienced off and on ringing in the left ear ever since the grenade explosion in service, and he made a similar statement at the August 2011 examination.  However, this is contradicted by the March 1987 Report of Medical History completed by the Veteran for the reserves, at which time he denied a history of hearing loss and of ear, nose, or throat trouble.  This was five years after discharge from service, and the Veteran did not report tinnitus at that time.  As there is no nexus to relate the Veteran's current tinnitus to active service, service connection is not established.  5/12/2011 STR-Medical, pp. 16, 22.

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his representative submitted a statement in November 2017, in which they wrote that the Veteran wanted to withdraw his appeals with regard to service connection for issues except for the few that were listed.  The appeals that were not listed included entitlement to service connection for dyslexia; a disability to account for body pain; a disability to account for joint pain; a disability to account for diarrhea and constipation; a disability to account for hair loss; a back disability; a right knee disability; a left knee disability; a disability to account for sleep disturbances; a disability to account for loss of appetite; a disability to account for weight fluctuation; a right rotator cuff disability; a left rotator cuff disability; headaches; a disability to account for fatigue; a disability to account for nausea; a disability to account for exhaustion; entitlement to TDIU; entitlement to a non-service connected pension; and entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.  11/15/2017 VA 21-4138 Statement in Support of Claim, p. 1.  The issues on appeal and the issues to be withdrawn were further clarified at the hearing and are noted in the written transcript.  11/15/2017 Hearing Transcript, p. 1.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed. 


ORDER

Entitlement to service connection for hepatitis C, claimed as a liver disability, is denied. 

Entitlement to service connection for a psychiatric disability to include depression and post-traumatic stress disorder, to include as secondary to the Veteran's hepatitis C/liver disability is denied. 

Entitlement to service connection for diabetes, to include as secondary to the Veteran's hepatitis C/liver disability is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

The appeals of service connection for dyslexia; a disability to account for body pain; a disability to account for joint pain; a disability to account for diarrhea and constipation; a disability to account for hair loss; a back disability; a right knee disability; a left knee disability; a disability to account for sleep disturbances; a disability to account for loss of appetite; a disability to account for weight fluctuation; a right rotator cuff disability; a left rotator cuff disability; headaches; a disability to account for fatigue; a disability to account for nausea; a disability to account for exhaustion; entitlement to TDIU; entitlement to a non-service connected pension; and entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound are dismissed. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


